DETAILED ACTION

This action is in response to claims filed 25 October 2018 for application 16/170,979. Currently claims 1-25 are pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
Information disclosure statements (IDS) were submitted on 26 October 2018, 23 January 2020, 05 June 2020, 16 October 2020, and 05 January 2021. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner. 
Specification
The use of the terms IBM pSeries*, IBM xSeries*, and IBM BladeCenter*, which are trade names or marks used in commerce, has been noted in this application. The terms should be accompanied by the generic terminology; furthermore the terms should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the terms.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Objections
Claims 6, 13, and 20 are objected to because of the following informalities: The phrase "wherein a positive the margin of error" is awkwardly worded. Appropriate correction is required.
Claims 7, 14, and 21 are objected to because of the following informalities:  They appear to have a typo in the phrase "an output layer than generates an output value".  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 8, 15, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Mannenbach et al (US 20080091875 A1) in view of Noorshams et al (Enriching Software Architecture Models with Statistical Models for Performance Prediction in Modern Storage Environments, 2014) and further in view of Xu et al (US 20100076915 A1).
Regarding claim 1, Mannenbach teaches: A method for: attributes of a storage controller, wherein the attributes affect performance parameters for performing stages and destages in the storage controller (Further, module 18 can count the number of non-contiguous instances, or holes exist in a particular track (step 48). If the counted number of holes exceeds the predetermined threshold (step 50), the module 18 can issue a full background stage operation, causing unmodified data to be staged from a disk 8 or other storage medium in storage system 6 [0025]. Note: The number of holes in a track corresponds to an attribute that affects staging in storage system.); an output value that indicates whether to fill holes in a track of a cache by staging data to the cache prior to destage of the track (If the counted number of holes exceeds the predetermined threshold (step 50), the module 18 can issue a full background stage operation, causing unmodified data to be staged from a disk 8 or other storage medium in storage system 6 to fill in the holes (step 52) [0025]. Following a full background stage operation, the full track can be written to disk 8 or a similar storage medium with a single write command. For example, the full track can then be destaged to disk following an LRU algorithm previously described [0027].); calculating a margin of error based on comparing the generated output value to an expected output value, wherein the expected output value is generated from an indication of whether it is correct to fill holes in a track of the cache by staging data to the cache prior to destage of the track (Further, module 18 can count the number of non-contiguous instances, or holes exist in a particular track (step 48). The number of holes can be then compared with a predetermined threshold number. In one embodiment, the predetermined threshold may be six (6) instances. If the counted number of holes exceeds the predetermined threshold (step 50), the module 18 can issue a full background stage operation, causing unmodified data to be staged from a disk 8 or other storage medium in storage system 6 to fill in the holes (step 52) [0025]); to reduce the margin of error, to improve a prediction of whether or not to fill holes in tracks prior to destage of the track (to increase performance in the event of non-contiguously written sectors on a particular track. In addition, the system and method should take advantage of existing system resources and constraints to minimize cost and complexity while maximizing efficiency in a particular implementation. [0007]).
However, Mannenbach does not explicitly disclose: training a machine learning module, the method comprising: receiving, by the machine learning module, inputs comprising.
Noorshams teaches, in an analogous system: training a machine learning module, the method comprising: receiving, by the machine learning module, inputs comprising (Based on the systematic evaluation of the performance-influencing factors, we create storage analysis models by applying multiple statistical regression techniques. Regression-based models are powerful techniques to capture and learn the influence of multiple independent variables, e.g., requests size and request type, on a dependent variable, e.g., request response time. The models are especially suited as they can be obtained in a fully automated manner [Page 47, section 3.2]. When possible, read requests are served from the volatile cache, otherwise, they are served from the RAID arrays and stored together with pre-fetched data in the volatile cache for future accesses. Write-requests are propagated both to the volatile and non-volatile cache and are destaged to the RAID arrays asynchronously [Page 50 section 5.1.2]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Mannenbach to incorporate the teachings of Noorshams to use machine learning. One would have been motivated to do this modification because doing so would give the benefit of capacity planning as taught by Noorshams paragraph [Abstract].
Also, the system of Mannenbach and Noorshams does not explicitly disclose: in response to an event, generating, via forward propagation through a plurality of layers of the machine learning module, and adjusting weights of links that interconnect nodes of the plurality of layers via back propagation.
Xu teaches, in an analogous system: in response to an event, generating, via forward propagation through a plurality of layers of the machine learning module (Do for query=1, 2, . . . , N.sub.q [0080]. Forward propagate: calculate the outputs [0081]. The topology of the neural network defines the number of input (features), number of layers and number of hidden nodes in each hidden layer.  [0065]. Note: For query 1..n corresponds to response to an event.), and adjusting weights of links that interconnect nodes of the plurality of layers via back propagation (Third, in order to obtain a ranking model that can rank tens of thousands web pages, the model may need to have high precision weights. To achieve the necessary high precision weights, some embodiments of the disclosed FPGA accelerator implements single precision floating point numbers instead of using fixed point numbers to update the weights [0033]. The disclosed FPGA-based neural networks and methods can be applied to the training of any neural network model, but is particularly suited for training back propagation neural networks, and especially for training back propagation neural networks that handle a large training data set [0034]. Update the hidden node weight [0102]. Update the output node weight [0103]. See also Figure 3 that shows nodes interconnected).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Mannenbach and Noorshams to incorporate the teachings of Xu to use forward propagation and back propagation. One would have been motivated to do this modification because doing so would give the benefit of sequential processing that can be combined for reusing of computing resources based on commonality as taught by Xu paragraph [0152].
Regarding claim 8, Mannenbach teaches: A system for, the system comprising: a memory; and a processor coupled to the memory, wherein the processor performs operations, the operations comprising (Modules may also be implemented in software for execution by various types of processors [0016]. Note: FIG. 1 shows  a CPU and storage system corresponding to a processor coupled to memory): attributes of a storage controller, wherein the attributes affect performance parameters for performing stages and destages in the storage controller (Further, module 18 can count the number of non-contiguous instances, or holes exist in a particular track (step 48). If the counted number of holes exceeds the predetermined threshold (step 50), the module 18 can issue a full background stage operation, causing unmodified data to be staged from a disk 8 or other storage medium in storage system 6 [0025]. Note: The number of holes in a track corresponds to an attribute that affects staging in storage system.); an output value that indicates whether to fill holes in a track of a cache by staging data to the cache prior to destage of the track (If the counted number of holes exceeds the predetermined threshold (step 50), the module 18 can issue a full background stage operation, causing unmodified data to be staged from a disk 8 or other storage medium in storage system 6 to fill in the holes (step 52) [0025]. Following a full background stage operation, the full track can be written to disk 8 or a similar storage medium with a single write command. For example, the full track can then be destaged to disk following an LRU algorithm previously described [0027].); calculating a margin of error based on comparing the generated output value to an expected output value, wherein the expected output value is generated from an indication of whether it is correct to fill holes in a track of the cache by staging data to the cache prior to destage of the track (Further, module 18 can count the number of non-contiguous instances, or holes exist in a particular track (step 48). The number of holes can be then compared with a predetermined threshold number. In one embodiment, the predetermined threshold may be six (6) instances. If the counted number of holes exceeds the predetermined threshold (step 50), the module 18 can issue a full background stage operation, causing unmodified data to be staged from a disk 8 or other storage medium in storage system 6 to fill in the holes (step 52) [0025]); to reduce the margin of error, to improve a prediction of whether or not to fill holes in tracks prior to destage of the track (to increase performance in the event of non-contiguously written sectors on a particular track. In addition, the system and method should take advantage of existing system resources and constraints to minimize cost and complexity while maximizing efficiency in a particular implementation. [0007]).
However, Mannenbach does not explicitly disclose: training a machine learning module, receiving, by the machine learning module, inputs comprising.
Noorshams teaches, in an analogous system: training a machine learning module, receiving, by the machine learning module, inputs comprising (Based on the systematic evaluation of the performance-influencing factors, we create storage analysis models by applying multiple statistical regression techniques. Regression-based models are powerful techniques to capture and learn the influence of multiple independent variables, e.g., requests size and request type, on a dependent variable, e.g., request response time. The models are especially suited as they can be obtained in a fully automated manner [Page 47, section 3.2]. When possible, read requests are served from the volatile cache, otherwise, they are served from the RAID arrays and stored together with pre-fetched data in the volatile cache for future accesses. Write-requests are propagated both to the volatile and non-volatile cache and are destaged to the RAID arrays asynchronously [Page 50 section 5.1.2]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Mannenbach to incorporate the teachings of Noorshams to use machine learning. One would have been motivated to do this modification because doing so would give the benefit of capacity planning as taught by Noorshams paragraph [Abstract].
Also, the system of Mannenbach and Noorshams does not explicitly disclose: in response to an event, generating, via forward propagation through a plurality of layers of the machine learning module, and adjusting weights of links that interconnect nodes of the plurality of layers via back propagation.
Xu teaches, in an analogous system: in response to an event, generating, via forward propagation through a plurality of layers of the machine learning module (Do for query=1, 2, . . . , N.sub.q [0080]. Forward propagate: calculate the outputs [0081]. The topology of the neural network defines the number of input (features), number of layers and number of hidden nodes in each hidden layer.  [0065]. Note: For query 1..n corresponds to response to an event.), and adjusting weights of links that interconnect nodes of the plurality of layers via back (Third, in order to obtain a ranking model that can rank tens of thousands web pages, the model may need to have high precision weights. To achieve the necessary high precision weights, some embodiments of the disclosed FPGA accelerator implements single precision floating point numbers instead of using fixed point numbers to update the weights [0033]. The disclosed FPGA-based neural networks and methods can be applied to the training of any neural network model, but is particularly suited for training back propagation neural networks, and especially for training back propagation neural networks that handle a large training data set [0034]. Update the hidden node weight [0102]. Update the output node weight [0103]. See also Figure 3 that shows nodes interconnected).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Mannenbach and Noorshams to incorporate the teachings of Xu to use forward propagation and back propagation. One would have been motivated to do this modification because doing so would give the benefit of sequential processing that can be combined for reusing of computing resources based on commonality as taught by Xu paragraph [0152].
Regarding claim 15, Mannenbach teaches: A computer program product the computer program product comprising a computer readable storage medium having computer readable program code embodied therewith, the computer readable program code configured to perform operations in a computational device, the operations comprising: (In another embodiment, the present invention is an article of manufacture including code for managing data in a cache memory storage subsystem upon a cache write operation, wherein the code is capable of causing operations to be performed, comprising [0010]. causing execution of a program of machine-readable instructions on a digital processing apparatus [0019]): attributes of a storage controller, wherein the attributes affect performance parameters for performing  (Further, module 18 can count the number of non-contiguous instances, or holes exist in a particular track (step 48). If the counted number of holes exceeds the predetermined threshold (step 50), the module 18 can issue a full background stage operation, causing unmodified data to be staged from a disk 8 or other storage medium in storage system 6 [0025]. Note: The number of holes in a track corresponds to an attribute that affects staging in storage system.); an output value that indicates whether to fill holes in a track of a cache by staging data to the cache prior to destage of the track (If the counted number of holes exceeds the predetermined threshold (step 50), the module 18 can issue a full background stage operation, causing unmodified data to be staged from a disk 8 or other storage medium in storage system 6 to fill in the holes (step 52) [0025]. Following a full background stage operation, the full track can be written to disk 8 or a similar storage medium with a single write command. For example, the full track can then be destaged to disk following an LRU algorithm previously described [0027].); calculating a margin of error based on comparing the generated output value to an expected output value, wherein the expected output value is generated from an indication of whether it is correct to fill holes in a track of the cache by staging data to the cache prior to destage of the track (Further, module 18 can count the number of non-contiguous instances, or holes exist in a particular track (step 48). The number of holes can be then compared with a predetermined threshold number. In one embodiment, the predetermined threshold may be six (6) instances. If the counted number of holes exceeds the predetermined threshold (step 50), the module 18 can issue a full background stage operation, causing unmodified data to be staged from a disk 8 or other storage medium in storage system 6 to fill in the holes (step 52) [0025]); to reduce the margin of error, to improve a prediction of whether or not to fill holes in tracks prior to destage of the track (to increase performance in the event of non-contiguously written sectors on a particular track. In addition, the system and method should take advantage of existing system resources and constraints to minimize cost and complexity while maximizing efficiency in a particular implementation. [0007]).
However, Mannenbach does not explicitly disclose: training a machine learning module, receiving, by the machine learning module, inputs comprising.
Noorshams teaches, in an analogous system: training a machine learning module, receiving, by the machine learning module, inputs comprising (Based on the systematic evaluation of the performance-influencing factors, we create storage analysis models by applying multiple statistical regression techniques. Regression-based models are powerful techniques to capture and learn the influence of multiple independent variables, e.g., requests size and request type, on a dependent variable, e.g., request response time. The models are especially suited as they can be obtained in a fully automated manner [Page 47, section 3.2]. When possible, read requests are served from the volatile cache, otherwise, they are served from the RAID arrays and stored together with pre-fetched data in the volatile cache for future accesses. Write-requests are propagated both to the volatile and non-volatile cache and are destaged to the RAID arrays asynchronously [Page 50 section 5.1.2]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Mannenbach to incorporate the teachings of Noorshams to use machine learning. One would have been motivated to do this modification because doing so would give the benefit of capacity planning as taught by Noorshams paragraph [Abstract].
Also, the system of Mannenbach and Noorshams does not explicitly disclose: in response to an event, generating, via forward propagation through a plurality of layers of the 
Xu teaches, in an analogous system: in response to an event, generating, via forward propagation through a plurality of layers of the machine learning module (Do for query=1, 2, . . . , N.sub.q [0080]. Forward propagate: calculate the outputs [0081]. The topology of the neural network defines the number of input (features), number of layers and number of hidden nodes in each hidden layer.  [0065]. Note: For query 1..n corresponds to response to an event.), and adjusting weights of links that interconnect nodes of the plurality of layers via back propagation (Third, in order to obtain a ranking model that can rank tens of thousands web pages, the model may need to have high precision weights. To achieve the necessary high precision weights, some embodiments of the disclosed FPGA accelerator implements single precision floating point numbers instead of using fixed point numbers to update the weights [0033]. The disclosed FPGA-based neural networks and methods can be applied to the training of any neural network model, but is particularly suited for training back propagation neural networks, and especially for training back propagation neural networks that handle a large training data set [0034]. Update the hidden node weight [0102]. Update the output node weight [0103]. See also Figure 3 that shows nodes interconnected).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Mannenbach and Noorshams to incorporate the teachings of Xu to use forward propagation and back propagation. One would have been motivated to do this modification because doing so would give the benefit of sequential processing that can be combined for reusing of computing resources based on commonality as taught by Xu paragraph [0152].
claim 22, Mannenbach teaches: A storage controller, wherein the storage controller is configured to perform operations, the operation, comprising: (Turning to FIG. 1, a storage subsystem computing environment in which aspects of the present invention are implemented is depicted [0022]): attributes of the storage controller, wherein the attributes affect performance parameters for performing stages and destages in the storage controller (Further, module 18 can count the number of non-contiguous instances, or holes exist in a particular track (step 48). If the counted number of holes exceeds the predetermined threshold (step 50), the module 18 can issue a full background stage operation, causing unmodified data to be staged from a disk 8 or other storage medium in storage system 6 [0025]. Note: The number of holes in a track corresponds to an attribute that affects staging in storage system.); an output value that indicates whether to fill holes in a track of a cache by staging data to the cache prior to destage of the track (If the counted number of holes exceeds the predetermined threshold (step 50), the module 18 can issue a full background stage operation, causing unmodified data to be staged from a disk 8 or other storage medium in storage system 6 to fill in the holes (step 52) [0025]. Following a full background stage operation, the full track can be written to disk 8 or a similar storage medium with a single write command. For example, the full track can then be destaged to disk following an LRU algorithm previously described [0027].); calculating a margin of error based on comparing the generated output value to an expected output value, wherein the expected output value is generated from an indication of whether it is correct to fill holes in a track of the cache by staging data to the cache prior to destage of the track (Further, module 18 can count the number of non-contiguous instances, or holes exist in a particular track (step 48). The number of holes can be then compared with a predetermined threshold number. In one embodiment, the predetermined threshold may be six (6) instances. If the counted number of holes exceeds the predetermined threshold (step 50), the module 18 can issue a full background stage operation, causing unmodified data to be staged from a disk 8 or other storage medium in storage system 6 to fill in the holes (step 52) [0025]); to reduce the margin of error, to improve a prediction of whether or not to fill holes in tracks prior to destage of the track (to increase performance in the event of non-contiguously written sectors on a particular track. In addition, the system and method should take advantage of existing system resources and constraints to minimize cost and complexity while maximizing efficiency in a particular implementation. [0007]).
However, Mannenbach does not explicitly disclose: training a machine learning module, receiving, by the machine learning module, inputs comprising.
Noorshams teaches, in an analogous system: training a machine learning module, receiving, by the machine learning module, inputs comprising (Based on the systematic evaluation of the performance-influencing factors, we create storage analysis models by applying multiple statistical regression techniques. Regression-based models are powerful techniques to capture and learn the influence of multiple independent variables, e.g., requests size and request type, on a dependent variable, e.g., request response time. The models are especially suited as they can be obtained in a fully automated manner [Page 47, section 3.2]. When possible, read requests are served from the volatile cache, otherwise, they are served from the RAID arrays and stored together with pre-fetched data in the volatile cache for future accesses. Write-requests are propagated both to the volatile and non-volatile cache and are destaged to the RAID arrays asynchronously [Page 50 section 5.1.2]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Mannenbach to incorporate the teachings of Noorshams to use machine learning. One would have been motivated to do this 
Also, the system of Mannenbach and Noorshams does not explicitly disclose: in response to an event, generating, via forward propagation through a plurality of layers of the machine learning module, and adjusting weights of links that interconnect nodes of the plurality of layers via back propagation.
Xu teaches, in an analogous system: in response to an event, generating, via forward propagation through a plurality of layers of the machine learning module (Do for query=1, 2, . . . , N.sub.q [0080]. Forward propagate: calculate the outputs [0081]. The topology of the neural network defines the number of input (features), number of layers and number of hidden nodes in each hidden layer.  [0065]. Note: For query 1..n corresponds to response to an event.), and adjusting weights of links that interconnect nodes of the plurality of layers via back propagation (Third, in order to obtain a ranking model that can rank tens of thousands web pages, the model may need to have high precision weights. To achieve the necessary high precision weights, some embodiments of the disclosed FPGA accelerator implements single precision floating point numbers instead of using fixed point numbers to update the weights [0033]. The disclosed FPGA-based neural networks and methods can be applied to the training of any neural network model, but is particularly suited for training back propagation neural networks, and especially for training back propagation neural networks that handle a large training data set [0034]. Update the hidden node weight [0102]. Update the output node weight [0103]. See also Figure 3 that shows nodes interconnected).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Mannenbach and Noorshams to incorporate the teachings of Xu to use forward propagation and back propagation. One would .

Claims 2-7, 9-14, 16-21, and 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Mannenbach et al (US 20080091875 A1), Noorshams et al (Enriching Software Architecture Models with Statistical Models for Performance Prediction in Modern Storage Environments, 2014), and Xu et al (US 20100076915 A1) in view of Gallant et al (US20130117286 A1) and further in view of Blount et al (US 20040255026 A1).
Regarding claim 2, the system of Mannenbach, Noorshams, and Xu teach: The method of claim 1, wherein a margin of error for training the machine learning module is based on (as shown above).
However, the system of Mannenbach, Noorshams, and Xu does not explicitly disclose: a measure of a maximum stage response time beyond which reduces performance in the storage controller; a measure of a maximum destage response time beyond which reduce a performance in the storage controller;
Gallant teaches, in an analogous system: a measure of a maximum stage response time beyond which reduces performance in the storage controller (the factors can include the volume and hardware related throughput, queue depth, latency, use count, the noted current-historical-read-write versions thereof. The values for these factors are obtained from the IOB and the statistics database. The weighted coefficients associated with each factor being dynamically adjustable to reflect the changing priorities with respect to the volumes and hardware due to what is typically a changing workload being placed on the system [0131]. Note: Latency corresponds to the response time and read corresponds to stage); a measure of (the factors can include the volume and hardware related throughput, queue depth, latency, use count, the noted current-historical-read-write versions thereof. The values for these factors are obtained from the IOB and the statistics database. The weighted coefficients associated with each factor being dynamically adjustable to reflect the changing priorities with respect to the volumes and hardware due to what is typically a changing workload being placed on the system [0131]. Note: Latency corresponds to the response time and write corresponds to destage);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Mannenbach, Noorshams, and Xu to incorporate the teachings of Gallant to use latency and read/write factors. One would have been motivated to do this modification because doing so would give the benefit of reflecting the changing priorities as taught by Gallant paragraph [0131].
Also, the system of Mannenbach, Noorshams, Xu, and Gallant does not explicitly disclose: allocating more task control blocks for staging to the cache; allocating more task control blocks for destaging from the cache; and a measure of an optimum adapter bandwidth that comprises a bandwidth beyond which an adapter starts thrashing.
Blount teaches, in an analogous system: allocating more task control blocks for staging to the cache (Applicants' method allocates foreground TCBs for stage operations, and background TCBs for a prestage operation. The number of TCBs allocated depends on the nature of the stage operation [0028]); allocating more task control blocks for destaging from the cache (Foreground TCBS are allocated for a synchronous destage operation [0034]); and a measure of an optimum adapter bandwidth that comprises a bandwidth beyond which an adapter starts thrashing (In certain embodiments, each read or write path on the loop operates at about 40 MBps providing a total loop bandwidth of about 160 MBps. In certain embodiments, each device adapter card supports two independent SSA loops giving a total bandwidth of about 320 MBps per adapter card. In the illustrated embodiment of FIG. 1, data storage and retrieval system 100 includes eight adapter cards, i.e. device adapter cards 165, 166, 167, 168, 175, 176, 177, and 178. In certain embodiments, system 100 has a total nominal bandwidth capability of about 2560 MBps [0024]. Applicants' invention includes a method to dynamically allocate device adapter bandwidth [0025].Note: Dynamically allocating device adapter bandwidth corresponds to the optimal adapter bandwidth and anything beyond optimal corresponds to thrashing).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Mannenbach, Noorshams, and Xu to incorporate the teachings of Blount to dynamically allocate TCBs and device adapter bandwidth. One would have been motivated to do this modification because doing so would give the benefit of adjusting TCB threshold for stage/destage operations as taught by Gallant paragraph [0025].
Regarding claim 3, Gallant teaches: The method of claim 2, the method further comprising: in response to completion of staging, computing the margin of error based on: a difference of the optimum adapter bandwidth and a current adapter bandwidth; and a difference of the maximum stage response time and a current rank response time (Throughput is a measure of the number of bytes prepared for transfer (read/write) per unit of time within the filter stack 132 with respect to a volume [0121]. Further, current and/or historical versions and/or read and/or write versions of these factors can be used. It should be appreciated that the comparison of the IOBs from the goal scheduler output queues to one another are comparisons of different volumes that have different criticalities and different quality of service goals (IOPs, throughput, and latency) [0129]. Note: Throughput corresponds to bandwidth and latency to response time, and read operation corresponds to staging).
Regarding claim 4, Mannenbach teaches: The method of claim 3, wherein a positive margin of error is used towards filling the holes and a negative margin of error is used towards not filling the holes (The number of holes can be then compared with a predetermined threshold number. In one embodiment, the predetermined threshold may be six (6) instances. If the counted number of holes exceeds the predetermined threshold (step 50), the module 18 can issue a full background stage operation, causing unmodified data to be staged from a disk 8 or other storage medium in storage system 6 to fill in the holes (step 52) [0025]. Note: If the counted number of holes exceeds the predetermined threshold corresponds to the positive margin and it appears that the holes are not being if the number of holes do not exceed the threshold which corresponds to the negative margin).
However, Mannenbach does not explicitly disclose: to train the machine learning module.
Noorshams teaches, in an analogous system: to train the machine learning module, (Based on the systematic evaluation of the performance-influencing factors, we create storage analysis models by applying multiple statistical regression techniques. Regression-based models are powerful techniques to capture and learn the influence of multiple independent variables, e.g., requests size and request type, on a dependent variable, e.g., request response time. The models are especially suited as they can be obtained in a fully automated manner [Page 47, section 3.2]. When possible, read requests are served from the volatile cache, otherwise, they are served from the RAID arrays and stored together with pre-fetched data in the volatile cache for future accesses. Write-requests are propagated both to the volatile and non-volatile cache and are destaged to the RAID arrays asynchronously [Page 50 section 5.1.2]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Mannenbach to incorporate the teachings of Noorshams to use machine learning. One would have been motivated to do this modification because doing so would give the benefit of capacity planning as taught by Noorshams paragraph [Abstract].
Regarding claim 5, Gallant teaches: The method of claim 2, the method further comprising: in response to completion of destaging, computing the margin of error based on: a difference of the optimum adapter bandwidth and a current adapter bandwidth; and a difference of a current rank response time and the maximum destage response time (Throughput is a measure of the number of bytes prepared for transfer (read/write) per unit of time within the filter stack 132 with respect to a volume [0121]. Further, current and/or historical versions and/or read and/or write versions of these factors can be used. It should be appreciated that the comparison of the IOBs from the goal scheduler output queues to one another are comparisons of different volumes that have different criticalities and different quality of service goals (IOPs, throughput, and latency) [0129]. Note: Throughput corresponds to bandwidth and latency to response time, and write operation corresponds to destaging).
Regarding claim 6, Mannenbach teaches: The method of claim 5, wherein a positive the margin of error is used towards filling the holes and a negative margin of error is used  towards not filling the holes (The number of holes can be then compared with a predetermined threshold number. In one embodiment, the predetermined threshold may be six (6) instances. If the counted number of holes exceeds the predetermined threshold (step 50), the module 18 can issue a full background stage operation, causing unmodified data to be staged from a disk 8 or other storage medium in storage system 6 to fill in the holes (step 52) [0025]. Note: If the counted number of holes exceeds the predetermined threshold corresponds to the positive margin and it appears that the holes are not being if the number of holes do not exceed the threshold which corresponds to the negative margin).
However, Mannenbach does not explicitly disclose: to train the machine learning module.
Noorshams teaches, in an analogous system: to train the machine learning module, (Based on the systematic evaluation of the performance-influencing factors, we create storage analysis models by applying multiple statistical regression techniques. Regression-based models are powerful techniques to capture and learn the influence of multiple independent variables, e.g., requests size and request type, on a dependent variable, e.g., request response time. The models are especially suited as they can be obtained in a fully automated manner [Page 47, section 3.2]. When possible, read requests are served from the volatile cache, otherwise, they are served from the RAID arrays and stored together with pre-fetched data in the volatile cache for future accesses. Write-requests are propagated both to the volatile and non-volatile cache and are destaged to the RAID arrays asynchronously [Page 50 section 5.1.2]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Mannenbach to incorporate the teachings of Noorshams to use machine learning. One would have been motivated to do this modification because doing so would give the benefit of capacity planning as taught by Noorshams paragraph [Abstract].
Regarding claim 7, Mannenbach teaches: The method of claim 1, the attributes of the storage controller, the attributes based on at least a number of holes in a track that is staged or (Further, module 18 can count the number of non-contiguous instances, or holes exist in a particular track (step 48). If the counted number of holes exceeds the predetermined threshold (step 50), the module 18 can issue a full background stage operation [0025]. A copy of certain modified (write) data may also be placed in a non-volatile storage unit (NVS) [0004]).
However, Mannenbach does not explicitly disclose: wherein the machine learning module.
Noorshams teaches, in an analogous system: wherein the machine learning module (as shown above).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Mannenbach to incorporate the teachings of Noorshams to use machine learning. One would have been motivated to do this modification because doing so would give the benefit of capacity planning as taught by Noorshams paragraph [Abstract].
Also, the system of Mannenbach and Noorshams does not explicitly disclose: is a neural network comprising: an input layer that receives inputs comprising, one or more hidden layers; and an output layer than generates an output value, the method further comprising: assigning, initial weights in the neural network based on estimates; and adjusting the weights in the neural network, during the training,
Xu teaches, in an analogous system: is a neural network comprising: an input layer that receives inputs comprising (Machine Learning and Neural Network Training [0046]. FIG. 3 is a block diagram showing an exemplary neural network. The illustrated neural network 300 has an input layer with three neurons [0048]), one or more hidden layers; and an output layer than generates an output value (FIG. 3 is a block diagram showing an exemplary back propagation neural network. The illustrated neural network 300 has a hidden layer with two neurons; and an output layer with two neurons [0048]), the method further comprising: assigning, initial weights in the neural network based on estimates (Start by initializing the input weights for all neurons. The initialization may use random numbers between 0 and 1 [0056]); and adjusting the weights in the neural network, during the training (Compare the resulting output with the desired output (based on the training data) for the given input. The discrepancy is referred to as error.[0059]. (5) Modify the weights and threshold for all neurons based on the error [0060]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Mannenbach and Noorshams to incorporate the teachings of Xu to use neural networks, layers and weights. One would have been motivated to do this modification because doing so would give the benefit of repeating the process until the error reaches an acceptable value indicating that the neural network has been trained successfully as taught by Xu paragraph [0061].
Also, the system of Mannenbach, Noorshams, and Xu does not explicitly disclose: adapter response times.
Gallant teaches, in an analogous system: adapter response times (Additionally, with respect to each of throughput, queue depth, latency, and use count, statistics are provided in terms of both reads and writes [0095]. Note: Throughput corresponds to adapter bandwidth and latency to response time).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Mannenbach, Noorshams, and Xu to incorporate the teachings of Gallant to use latency and throughput. One would have been 
Also, the system of Mannenbach, Noorshams, Xu, and Gallant does not explicitly disclose: current values of rank response times, number of stage or destage task control blocks that are allocated, in response to completion of destaging from the cache or staging to the cache.
Blount teaches, in an analogous system: current values of rank response times (A "stage operation" comprises moving data from a RAID rank to the cache in response to a host request. For certain read operations, system 100 will "prestage" information, i.e. anticipate a host request. Applicants' method monitors previous access requests, and if more than 6 I/Os in sequence are detected, then Applicants' method triggers sequential staging. In sequential staging, when about the middle of a staging group is read the next group starts to be staged, i.e. is "prestaged." This procedure delivers the maximum sequential throughput with no delays waiting for data to be staged from a disk [0029]), number of stage or destage task control blocks that are allocated (Applicants' method, however, dynamically adjusts background TCB allocation. FIG. 3 summarizes Applicants' method to dynamically allocate background TCBs for staging and destaging operations [0039]), in response to completion of destaging from the cache or staging to the cache (for staging and destaging operations [0039]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Mannenbach, Noorshams, Xu, and Gallant to incorporate the teachings of Blount to use sequential staging and allocate TCBs for staging/destaging. One would have been motivated to do this modification because doing so would give the benefit of maximum sequential throughput with no delays waiting for data to be  adjusting TCB threshold for stage/destage operations as taught by Gallant paragraph [0025].
Regarding claim 9, the system of Mannenbach, Noorshams, and Xu teach: The system of claim 8, wherein a margin of error for training the machine learning module is based on (as shown above).
However, the system of Mannenbach, Noorshams, and Xu does not explicitly disclose: a measure of a maximum stage response time beyond which reduces performance in the storage controller; a measure of a maximum destage response time beyond which reduce a performance in the storage controller;
Gallant teaches, in an analogous system: a measure of a maximum stage response time beyond which reduces performance in the storage controller (the factors can include the volume and hardware related throughput, queue depth, latency, use count, the noted current-historical-read-write versions thereof. The values for these factors are obtained from the IOB and the statistics database. The weighted coefficients associated with each factor being dynamically adjustable to reflect the changing priorities with respect to the volumes and hardware due to what is typically a changing workload being placed on the system [0131]. Note: Latency corresponds to the response time and read corresponds to stage); a measure of a maximum destage response time beyond which reduce a performance in the storage controller (the factors can include the volume and hardware related throughput, queue depth, latency, use count, the noted current-historical-read-write versions thereof. The values for these factors are obtained from the IOB and the statistics database. The weighted coefficients associated with each factor being dynamically adjustable to reflect the changing priorities with respect to the volumes and hardware due to what is typically a changing workload being placed on the system [0131]. Note: Latency corresponds to the response time and write corresponds to destage);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Mannenbach, Noorshams, and Xu to incorporate the teachings of Gallant to use latency and read/write factors. One would have been motivated to do this modification because doing so would give the benefit of reflecting the changing priorities as taught by Gallant paragraph [0131].
Also, the system of Mannenbach, Noorshams, Xu, and Gallant does not explicitly disclose: allocating more task control blocks for staging to the cache; allocating more task control blocks for destaging from the cache; and a measure of an optimum adapter bandwidth that comprises a bandwidth beyond which an adapter starts thrashing.
Blount teaches, in an analogous system: allocating more task control blocks for staging to the cache (Applicants' method allocates foreground TCBs for stage operations, and background TCBs for a prestage operation. The number of TCBs allocated depends on the nature of the stage operation [0028]); allocating more task control blocks for destaging from the cache (Foreground TCBS are allocated for a synchronous destage operation [0034]); and a measure of an optimum adapter bandwidth that comprises a bandwidth beyond which an adapter starts thrashing (In certain embodiments, each read or write path on the loop operates at about 40 MBps providing a total loop bandwidth of about 160 MBps. In certain embodiments, each device adapter card supports two independent SSA loops giving a total bandwidth of about 320 MBps per adapter card. In the illustrated embodiment of FIG. 1, data storage and retrieval system 100 includes eight adapter cards, i.e. device adapter cards 165, 166, 167, 168, 175, 176, 177, and 178. In certain embodiments, system 100 has a total nominal bandwidth capability of about 2560 MBps [0024]. Applicants' invention includes a method to dynamically allocate device adapter bandwidth [0025].Note: Dynamically allocating device adapter bandwidth corresponds to the optimal adapter bandwidth and anything beyond optimal corresponds to thrashing).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Mannenbach, Noorshams, and Xu to incorporate the teachings of Blount to dynamically allocate TCBs and device adapter bandwidth. One would have been motivated to do this modification because doing so would give the benefit of adjusting TCB threshold for stage/destage operations as taught by Gallant paragraph [0025].
Regarding claim 10, Gallant teaches: The system of claim 9, the operations further comprising: in response to completion of staging, computing the margin of error based on: a difference of the optimum adapter bandwidth and a current adapter bandwidth; and a difference of the maximum stage response time and a current rank response time (Throughput is a measure of the number of bytes prepared for transfer (read/write) per unit of time within the filter stack 132 with respect to a volume [0121]. Further, current and/or historical versions and/or read and/or write versions of these factors can be used. It should be appreciated that the comparison of the IOBs from the goal scheduler output queues to one another are comparisons of different volumes that have different criticalities and different quality of service goals (IOPs, throughput, and latency) [0129]. Note: Throughput corresponds to bandwidth and latency to response time, and read operation corresponds to staging).
Regarding claim 11, Mannenbach teaches: The system of claim 10, wherein a positive margin of error is used towards filling the holes and a negative margin of error is used towards not filling the holes (The number of holes can be then compared with a predetermined threshold number. In one embodiment, the predetermined threshold may be six (6) instances. If the counted number of holes exceeds the predetermined threshold (step 50), the module 18 can issue a full background stage operation, causing unmodified data to be staged from a disk 8 or other storage medium in storage system 6 to fill in the holes (step 52) [0025]. Note: If the counted number of holes exceeds the predetermined threshold corresponds to the positive margin and it appears that the holes are not being if the number of holes do not exceed the threshold which corresponds to the negative margin).
However, Mannenbach does not explicitly disclose: to train the machine learning module.
Noorshams teaches, in an analogous system: to train the machine learning module, (Based on the systematic evaluation of the performance-influencing factors, we create storage analysis models by applying multiple statistical regression techniques. Regression-based models are powerful techniques to capture and learn the influence of multiple independent variables, e.g., requests size and request type, on a dependent variable, e.g., request response time. The models are especially suited as they can be obtained in a fully automated manner [Page 47, section 3.2]. When possible, read requests are served from the volatile cache, otherwise, they are served from the RAID arrays and stored together with pre-fetched data in the volatile cache for future accesses. Write-requests are propagated both to the volatile and non-volatile cache and are destaged to the RAID arrays asynchronously [Page 50 section 5.1.2]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Mannenbach to incorporate the teachings of Noorshams to use machine learning. One would have been motivated to do this modification because doing so would give the benefit of capacity planning as taught by Noorshams paragraph [Abstract].
claim 12, Gallant teaches: The system of claim 9, the operations further comprising: in response to completion of destaging, computing the margin of error based on: a difference of the optimum adapter bandwidth and a current adapter bandwidth; and a difference of a current rank response time and the maximum destage response time (Throughput is a measure of the number of bytes prepared for transfer (read/write) per unit of time within the filter stack 132 with respect to a volume [0121]. Further, current and/or historical versions and/or read and/or write versions of these factors can be used. It should be appreciated that the comparison of the IOBs from the goal scheduler output queues to one another are comparisons of different volumes that have different criticalities and different quality of service goals (IOPs, throughput, and latency) [0129]. Note: Throughput corresponds to bandwidth and latency to response time, and write operation corresponds to destaging).
Regarding claim 13, Mannenbach teaches: The system of claim 12, wherein a positive the margin of error is used towards filling the holes and a negative margin of error is used  towards not filling the holes (The number of holes can be then compared with a predetermined threshold number. In one embodiment, the predetermined threshold may be six (6) instances. If the counted number of holes exceeds the predetermined threshold (step 50), the module 18 can issue a full background stage operation, causing unmodified data to be staged from a disk 8 or other storage medium in storage system 6 to fill in the holes (step 52) [0025]. Note: If the counted number of holes exceeds the predetermined threshold corresponds to the positive margin and it appears that the holes are not being if the number of holes do not exceed the threshold which corresponds to the negative margin).
However, Mannenbach does not explicitly disclose: to train the machine learning module.
(Based on the systematic evaluation of the performance-influencing factors, we create storage analysis models by applying multiple statistical regression techniques. Regression-based models are powerful techniques to capture and learn the influence of multiple independent variables, e.g., requests size and request type, on a dependent variable, e.g., request response time. The models are especially suited as they can be obtained in a fully automated manner [Page 47, section 3.2]. When possible, read requests are served from the volatile cache, otherwise, they are served from the RAID arrays and stored together with pre-fetched data in the volatile cache for future accesses. Write-requests are propagated both to the volatile and non-volatile cache and are destaged to the RAID arrays asynchronously [Page 50 section 5.1.2]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Mannenbach to incorporate the teachings of Noorshams to use machine learning. One would have been motivated to do this modification because doing so would give the benefit of capacity planning as taught by Noorshams paragraph [Abstract].
Regarding claim 14, Mannenbach teaches: The system of claim 8, the attributes of the storage controller, the attributes based on at least a number of holes in a track that is staged or destaged, and non-volatile storage usage (Further, module 18 can count the number of non-contiguous instances, or holes exist in a particular track (step 48). If the counted number of holes exceeds the predetermined threshold (step 50), the module 18 can issue a full background stage operation [0025]. A copy of certain modified (write) data may also be placed in a non-volatile storage unit (NVS) [0004]).

Noorshams teaches, in an analogous system: wherein the machine learning module (as shown above).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Mannenbach to incorporate the teachings of Noorshams to use machine learning. One would have been motivated to do this modification because doing so would give the benefit of capacity planning as taught by Noorshams paragraph [Abstract].
Also, the system of Mannenbach and Noorshams does not explicitly disclose: is a neural network comprising: an input layer that receives inputs comprising, one or more hidden layers; and an output layer than generates an output value, the method further comprising: assigning, initial weights in the neural network based on estimates; and adjusting the weights in the neural network, during the training,
Xu teaches, in an analogous system: is a neural network comprising: an input layer that receives inputs comprising (Machine Learning and Neural Network Training [0046]. FIG. 3 is a block diagram showing an exemplary neural network. The illustrated neural network 300 has an input layer with three neurons [0048]), one or more hidden layers; and an output layer than generates an output value (FIG. 3 is a block diagram showing an exemplary back propagation neural network. The illustrated neural network 300 has a hidden layer with two neurons; and an output layer with two neurons [0048]), the method further comprising: assigning, initial weights in the neural network based on estimates (Start by initializing the input weights for all neurons. The initialization may use random numbers between 0 and 1 [0056]); and adjusting the weights in the neural network, during the training (Compare the resulting output with the desired output (based on the training data) for the given input. The discrepancy is referred to as error.[0059]. (5) Modify the weights and threshold for all neurons based on the error [0060]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Mannenbach and Noorshams to incorporate the teachings of Xu to use neural networks, layers and weights. One would have been motivated to do this modification because doing so would give the benefit of repeating the process until the error reaches an acceptable value indicating that the neural network has been trained successfully as taught by Xu paragraph [0061].
Also, the system of Mannenbach, Noorshams, and Xu does not explicitly disclose: adapter response times.
Gallant teaches, in an analogous system: adapter response times (Additionally, with respect to each of throughput, queue depth, latency, and use count, statistics are provided in terms of both reads and writes [0095]. Note: Throughput corresponds to adapter bandwidth and latency to response time).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Mannenbach, Noorshams, and Xu to incorporate the teachings of Gallant to use latency and throughput. One would have been motivated to do this modification because doing so would give the benefit of reflecting the changing priorities as taught by Gallant paragraph [0131].
Also, the system of Mannenbach, Noorshams, Xu, and Gallant does not explicitly disclose: current values of rank response times, number of stage or destage task control blocks that are allocated, in response to completion of destaging from the cache or staging to the cache.
(A "stage operation" comprises moving data from a RAID rank to the cache in response to a host request. For certain read operations, system 100 will "prestage" information, i.e. anticipate a host request. Applicants' method monitors previous access requests, and if more than 6 I/Os in sequence are detected, then Applicants' method triggers sequential staging. In sequential staging, when about the middle of a staging group is read the next group starts to be staged, i.e. is "prestaged." This procedure delivers the maximum sequential throughput with no delays waiting for data to be staged from a disk [0029]), number of stage or destage task control blocks that are allocated (Applicants' method, however, dynamically adjusts background TCB allocation. FIG. 3 summarizes Applicants' method to dynamically allocate background TCBs for staging and destaging operations [0039]), in response to completion of destaging from the cache or staging to the cache (for staging and destaging operations [0039]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Mannenbach, Noorshams, Xu, and Gallant to incorporate the teachings of Blount to use sequential staging and allocate TCBs for staging/destaging. One would have been motivated to do this modification because doing so would give the benefit of maximum sequential throughput with no delays waiting for data to be staged as taught by Blount paragraph [0029] and adjusting TCB threshold for stage/destage operations as taught by Gallant paragraph [0025].
Regarding claim 16, the system of Mannenbach, Noorshams, and Xu teach: The computer program product of claim 15, wherein a margin of error for training the machine learning module is based on (as shown above).
However, the system of Mannenbach, Noorshams, and Xu does not explicitly disclose: a measure of a maximum stage response time beyond which reduces performance in the storage 
Gallant teaches, in an analogous system: a measure of a maximum stage response time beyond which reduces performance in the storage controller (the factors can include the volume and hardware related throughput, queue depth, latency, use count, the noted current-historical-read-write versions thereof. The values for these factors are obtained from the IOB and the statistics database. The weighted coefficients associated with each factor being dynamically adjustable to reflect the changing priorities with respect to the volumes and hardware due to what is typically a changing workload being placed on the system [0131]. Note: Latency corresponds to the response time and read corresponds to stage); a measure of a maximum destage response time beyond which reduce a performance in the storage controller (the factors can include the volume and hardware related throughput, queue depth, latency, use count, the noted current-historical-read-write versions thereof. The values for these factors are obtained from the IOB and the statistics database. The weighted coefficients associated with each factor being dynamically adjustable to reflect the changing priorities with respect to the volumes and hardware due to what is typically a changing workload being placed on the system [0131]. Note: Latency corresponds to the response time and write corresponds to destage);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Mannenbach, Noorshams, and Xu to incorporate the teachings of Gallant to use latency and read/write factors. One would have been motivated to do this modification because doing so would give the benefit of reflecting the changing priorities as taught by Gallant paragraph [0131].

Blount teaches, in an analogous system: allocating more task control blocks for staging to the cache (Applicants' method allocates foreground TCBs for stage operations, and background TCBs for a prestage operation. The number of TCBs allocated depends on the nature of the stage operation [0028]); allocating more task control blocks for destaging from the cache (Foreground TCBS are allocated for a synchronous destage operation [0034]); and a measure of an optimum adapter bandwidth that comprises a bandwidth beyond which an adapter starts thrashing (In certain embodiments, each read or write path on the loop operates at about 40 MBps providing a total loop bandwidth of about 160 MBps. In certain embodiments, each device adapter card supports two independent SSA loops giving a total bandwidth of about 320 MBps per adapter card. In the illustrated embodiment of FIG. 1, data storage and retrieval system 100 includes eight adapter cards, i.e. device adapter cards 165, 166, 167, 168, 175, 176, 177, and 178. In certain embodiments, system 100 has a total nominal bandwidth capability of about 2560 MBps [0024]. Applicants' invention includes a method to dynamically allocate device adapter bandwidth [0025].Note: Dynamically allocating device adapter bandwidth corresponds to the optimal adapter bandwidth and anything beyond optimal corresponds to thrashing).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Mannenbach, Noorshams, and Xu to incorporate the teachings of Blount to dynamically allocate TCBs and device adapter bandwidth. One would have been motivated to do this modification because doing so would 
Regarding claim 17, Gallant teaches: The computer program product of claim 16, the operations further comprising: in response to completion of staging, computing the margin of error based on: a difference of the optimum adapter bandwidth and a current adapter bandwidth; and a difference of the maximum stage response time and a current rank response time (Throughput is a measure of the number of bytes prepared for transfer (read/write) per unit of time within the filter stack 132 with respect to a volume [0121]. Further, current and/or historical versions and/or read and/or write versions of these factors can be used. It should be appreciated that the comparison of the IOBs from the goal scheduler output queues to one another are comparisons of different volumes that have different criticalities and different quality of service goals (IOPs, throughput, and latency) [0129]. Note: Throughput corresponds to bandwidth and latency to response time, and read operation corresponds to staging).
Regarding claim 18, Mannenbach teaches: The computer program product of claim 17, wherein a positive margin of error is used towards filling the holes and a negative margin of error is used towards not filling the holes (The number of holes can be then compared with a predetermined threshold number. In one embodiment, the predetermined threshold may be six (6) instances. If the counted number of holes exceeds the predetermined threshold (step 50), the module 18 can issue a full background stage operation, causing unmodified data to be staged from a disk 8 or other storage medium in storage system 6 to fill in the holes (step 52) [0025]. Note: If the counted number of holes exceeds the predetermined threshold corresponds to the positive margin and it appears that the holes are not being if the number of holes do not exceed the threshold which corresponds to the negative margin).

Noorshams teaches, in an analogous system: to train the machine learning module, (Based on the systematic evaluation of the performance-influencing factors, we create storage analysis models by applying multiple statistical regression techniques. Regression-based models are powerful techniques to capture and learn the influence of multiple independent variables, e.g., requests size and request type, on a dependent variable, e.g., request response time. The models are especially suited as they can be obtained in a fully automated manner [Page 47, section 3.2]. When possible, read requests are served from the volatile cache, otherwise, they are served from the RAID arrays and stored together with pre-fetched data in the volatile cache for future accesses. Write-requests are propagated both to the volatile and non-volatile cache and are destaged to the RAID arrays asynchronously [Page 50 section 5.1.2]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Mannenbach to incorporate the teachings of Noorshams to use machine learning. One would have been motivated to do this modification because doing so would give the benefit of capacity planning as taught by Noorshams paragraph [Abstract].
Regarding claim 19, Gallant teaches: The computer program product of claim 16, the operations further comprising: in response to completion of destaging, computing the margin of error based on: a difference of the optimum adapter bandwidth and a current adapter bandwidth; and a difference of a current rank response time and the maximum destage response time (Throughput is a measure of the number of bytes prepared for transfer (read/write) per unit of time within the filter stack 132 with respect to a volume [0121]. Further, current and/or historical versions and/or read and/or write versions of these factors can be used. It should be appreciated that the comparison of the IOBs from the goal scheduler output queues to one another are comparisons of different volumes that have different criticalities and different quality of service goals (IOPs, throughput, and latency) [0129]. Note: Throughput corresponds to bandwidth and latency to response time, and write operation corresponds to destaging).
Regarding claim 20, Mannenbach teaches: The computer program product of claim 19, wherein a positive the margin of error is used towards filling the holes and a negative margin of error is used towards not filling the holes (The number of holes can be then compared with a predetermined threshold number. In one embodiment, the predetermined threshold may be six (6) instances. If the counted number of holes exceeds the predetermined threshold (step 50), the module 18 can issue a full background stage operation, causing unmodified data to be staged from a disk 8 or other storage medium in storage system 6 to fill in the holes (step 52) [0025]. Note: If the counted number of holes exceeds the predetermined threshold corresponds to the positive margin and it appears that the holes are not being if the number of holes do not exceed the threshold which corresponds to the negative margin).
However, Mannenbach does not explicitly disclose: to train the machine learning module.
Noorshams teaches, in an analogous system: to train the machine learning module, (Based on the systematic evaluation of the performance-influencing factors, we create storage analysis models by applying multiple statistical regression techniques. Regression-based models are powerful techniques to capture and learn the influence of multiple independent variables, e.g., requests size and request type, on a dependent variable, e.g., request response time. The models are especially suited as they can be obtained in a fully automated manner [Page 47, section 3.2]. When possible, read requests are served from the volatile cache, otherwise, they are served from the RAID arrays and stored together with pre-fetched data in the volatile cache for future accesses. Write-requests are propagated both to the volatile and non-volatile cache and are destaged to the RAID arrays asynchronously [Page 50 section 5.1.2]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Mannenbach to incorporate the teachings of Noorshams to use machine learning. One would have been motivated to do this modification because doing so would give the benefit of capacity planning as taught by Noorshams paragraph [Abstract].
Regarding claim 21, Mannenbach teaches: The computer program product of claim 15, the attributes of the storage controller, the attributes based on at least a number of holes in a track that is staged or destaged, and non-volatile storage usage (Further, module 18 can count the number of non-contiguous instances, or holes exist in a particular track (step 48). If the counted number of holes exceeds the predetermined threshold (step 50), the module 18 can issue a full background stage operation [0025]. A copy of certain modified (write) data may also be placed in a non-volatile storage unit (NVS) [0004]).
However, Mannenbach does not explicitly disclose: wherein the machine learning module.
Noorshams teaches, in an analogous system: wherein the machine learning module (as shown above).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Mannenbach to incorporate the teachings of Noorshams to use machine learning. One would have been motivated to do this 
Also, the system of Mannenbach and Noorshams does not explicitly disclose: is a neural network comprising: an input layer that receives inputs comprising, one or more hidden layers; and an output layer than generates an output value, the method further comprising: assigning, initial weights in the neural network based on estimates; and adjusting the weights in the neural network, during the training,
Xu teaches, in an analogous system: is a neural network comprising: an input layer that receives inputs comprising (Machine Learning and Neural Network Training [0046]. FIG. 3 is a block diagram showing an exemplary neural network. The illustrated neural network 300 has an input layer with three neurons [0048]), one or more hidden layers; and an output layer than generates an output value (FIG. 3 is a block diagram showing an exemplary back propagation neural network. The illustrated neural network 300 has a hidden layer with two neurons; and an output layer with two neurons [0048]), the method further comprising: assigning, initial weights in the neural network based on estimates (Start by initializing the input weights for all neurons. The initialization may use random numbers between 0 and 1 [0056]); and adjusting the weights in the neural network, during the training (Compare the resulting output with the desired output (based on the training data) for the given input. The discrepancy is referred to as error.[0059]. (5) Modify the weights and threshold for all neurons based on the error [0060]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Mannenbach and Noorshams to incorporate the teachings of Xu to use neural networks, layers and weights. One would have been motivated to do this modification because doing so would give the benefit of repeating the 
Also, the system of Mannenbach, Noorshams, and Xu does not explicitly disclose: adapter response times.
Gallant teaches, in an analogous system: adapter response times (Additionally, with respect to each of throughput, queue depth, latency, and use count, statistics are provided in terms of both reads and writes [0095]. Note: Throughput corresponds to adapter bandwidth and latency to response time).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Mannenbach, Noorshams, and Xu to incorporate the teachings of Gallant to use latency and throughput. One would have been motivated to do this modification because doing so would give the benefit of reflecting the changing priorities as taught by Gallant paragraph [0131].
Also, the system of Mannenbach, Noorshams, Xu, and Gallant does not explicitly disclose: current values of rank response times, number of stage or destage task control blocks that are allocated, in response to completion of destaging from the cache or staging to the cache.
Blount teaches, in an analogous system: current values of rank response times (A "stage operation" comprises moving data from a RAID rank to the cache in response to a host request. For certain read operations, system 100 will "prestage" information, i.e. anticipate a host request. Applicants' method monitors previous access requests, and if more than 6 I/Os in sequence are detected, then Applicants' method triggers sequential staging. In sequential staging, when about the middle of a staging group is read the next group starts to be staged, i.e. is "prestaged." This procedure delivers the maximum sequential throughput with no delays waiting for data to be staged from a disk [0029]), number of stage or destage task control blocks that are allocated (Applicants' method, however, dynamically adjusts background TCB allocation. FIG. 3 summarizes Applicants' method to dynamically allocate background TCBs for staging and destaging operations [0039]), in response to completion of destaging from the cache or staging to the cache (for staging and destaging operations [0039]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Mannenbach, Noorshams, Xu, and Gallant to incorporate the teachings of Blount to use sequential staging and allocate TCBs for staging/destaging. One would have been motivated to do this modification because doing so would give the benefit of maximum sequential throughput with no delays waiting for data to be staged as taught by Blount paragraph [0029] and adjusting TCB threshold for stage/destage operations as taught by Gallant paragraph [0025].
Regarding claim 23, the system of Mannenbach, Noorshams, and Xu teach: The storage controller of claim 22, wherein a margin of error for training the machine learning module is based on (as shown above).
However, the system of Mannenbach, Noorshams, and Xu does not explicitly disclose: a measure of a maximum stage response time beyond which reduces performance in the storage controller; a measure of a maximum destage response time beyond which reduce a performance in the storage controller;
Gallant teaches, in an analogous system: a measure of a maximum stage response time beyond which reduces performance in the storage controller (the factors can include the volume and hardware related throughput, queue depth, latency, use count, the noted current-historical-read-write versions thereof. The values for these factors are obtained from the IOB and the statistics database. The weighted coefficients associated with each factor being dynamically adjustable to reflect the changing priorities with respect to the volumes and hardware due to what is typically a changing workload being placed on the system [0131]. Note: Latency corresponds to the response time and read corresponds to stage); a measure of a maximum destage response time beyond which reduce a performance in the storage controller (the factors can include the volume and hardware related throughput, queue depth, latency, use count, the noted current-historical-read-write versions thereof. The values for these factors are obtained from the IOB and the statistics database. The weighted coefficients associated with each factor being dynamically adjustable to reflect the changing priorities with respect to the volumes and hardware due to what is typically a changing workload being placed on the system [0131]. Note: Latency corresponds to the response time and write corresponds to destage);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Mannenbach, Noorshams, and Xu to incorporate the teachings of Gallant to use latency and read/write factors. One would have been motivated to do this modification because doing so would give the benefit of reflecting the changing priorities as taught by Gallant paragraph [0131].
Also, the system of Mannenbach, Noorshams, Xu, and Gallant does not explicitly disclose: allocating more task control blocks for staging to the cache; allocating more task control blocks for destaging from the cache; and a measure of an optimum adapter bandwidth that comprises a bandwidth beyond which an adapter starts thrashing.
Blount teaches, in an analogous system: allocating more task control blocks for staging to the cache (Applicants' method allocates foreground TCBs for stage operations, and background TCBs for a prestage operation. The number of TCBs allocated depends on the nature of the stage operation [0028]); allocating more task control blocks for destaging from (Foreground TCBS are allocated for a synchronous destage operation [0034]); and a measure of an optimum adapter bandwidth that comprises a bandwidth beyond which an adapter starts thrashing (In certain embodiments, each read or write path on the loop operates at about 40 MBps providing a total loop bandwidth of about 160 MBps. In certain embodiments, each device adapter card supports two independent SSA loops giving a total bandwidth of about 320 MBps per adapter card. In the illustrated embodiment of FIG. 1, data storage and retrieval system 100 includes eight adapter cards, i.e. device adapter cards 165, 166, 167, 168, 175, 176, 177, and 178. In certain embodiments, system 100 has a total nominal bandwidth capability of about 2560 MBps [0024]. Applicants' invention includes a method to dynamically allocate device adapter bandwidth [0025].Note: Dynamically allocating device adapter bandwidth corresponds to the optimal adapter bandwidth and anything beyond optimal corresponds to thrashing).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Mannenbach, Noorshams, and Xu to incorporate the teachings of Blount to dynamically allocate TCBs and device adapter bandwidth. One would have been motivated to do this modification because doing so would give the benefit of adjusting TCB threshold for stage/destage operations as taught by Gallant paragraph [0025].
Regarding claim 24, Gallant teaches: The storage controller of claim 23, the operations further comprising: in response to completion of staging, computing the margin of error based on: a difference of the optimum adapter bandwidth and a current adapter bandwidth; and a difference of the maximum stage response time and a current rank response time (Throughput is a measure of the number of bytes prepared for transfer (read/write) per unit of time within the filter stack 132 with respect to a volume [0121]. Further, current and/or historical versions and/or read and/or write versions of these factors can be used. It should be appreciated that the comparison of the IOBs from the goal scheduler output queues to one another are comparisons of different volumes that have different criticalities and different quality of service goals (IOPs, throughput, and latency) [0129]. Note: Throughput corresponds to bandwidth and latency to response time, and read operation corresponds to staging).
Regarding claim 25, Mannenbach teaches: The storage controller of claim 24, wherein a positive margin of error is used towards filling the holes and a negative margin of error is used towards not filling the holes (The number of holes can be then compared with a predetermined threshold number. In one embodiment, the predetermined threshold may be six (6) instances. If the counted number of holes exceeds the predetermined threshold (step 50), the module 18 can issue a full background stage operation, causing unmodified data to be staged from a disk 8 or other storage medium in storage system 6 to fill in the holes (step 52) [0025]. Note: If the counted number of holes exceeds the predetermined threshold corresponds to the positive margin and it appears that the holes are not being if the number of holes do not exceed the threshold which corresponds to the negative margin).
However, Mannenbach does not explicitly disclose: to train the machine learning module.
Noorshams teaches, in an analogous system: to train the machine learning module, (Based on the systematic evaluation of the performance-influencing factors, we create storage analysis models by applying multiple statistical regression techniques. Regression-based models are powerful techniques to capture and learn the influence of multiple independent variables, e.g., requests size and request type, on a dependent variable, e.g., request response time. The models are especially suited as they can be obtained in a fully automated manner [Page 47, section 3.2]. When possible, read requests are served from the volatile cache, otherwise, they are served from the RAID arrays and stored together with pre-fetched data in the volatile cache for future accesses. Write-requests are propagated both to the volatile and non-volatile cache and are destaged to the RAID arrays asynchronously [Page 50 section 5.1.2]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Mannenbach to incorporate the teachings of Noorshams to use machine learning. One would have been motivated to do this modification because doing so would give the benefit of capacity planning as taught by Noorshams paragraph [Abstract].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Benhase et al (US 20130132664 A1) discloses Periodic destages from Inside and outside diameters of disks to improve read response times.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAITANYA RAMESH JAYAKUMAR whose telephone number is (571)272-3369.  The examiner can normally be reached on Mon-Fri 7am-3.30pm, alt Fri off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kakali Chaki can be reached on 571-272-3719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/CHAITANYA R JAYAKUMAR/Examiner, Art Unit 2122                                                                                                                                                                                                        
/ERIC NILSSON/Primary Examiner, Art Unit 2122